Exhibit 10.19

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT, dated as of the 1st day of December, 2006, by and
between ANGIODYNAMICS, INC., a corporation organized and existing under the laws
of the State of Delaware, having a place of business at 603 Queensbury Avenue,
Queensbury, New York 12804 (the “Company”) and KEYBANK NATIONAL ASSOCIATION, a
national banking association, having an office at 66 South Pearl Street, Albany,
New York 12207 (the “Bank”).

 

WHEREAS, the Company intends to issue its Taxable Adjustable Rate Notes, Series
2006 in the aggregate amount of $5,000,000.00 (the “Notes”), and utilize the
proceeds of the Notes to finance costs of the Project, (as defined in the
Indenture [as hereinafter defined]); and

 

WHEREAS, the Notes are to be issued pursuant to a certain Trust Indenture dated
as of December 1, 2006, by and between Company and The Huntington National Bank,
Cleveland, Ohio, as Trustee (the “Trustee”) (as amended or supplemented from
time to time, the “Indenture”); and

 

WHEREAS, in connection therewith Bank is about to issue its irrevocable
transferable direct pay letter of credit (the “Letter of Credit”) in favor of
Trustee; and

 

WHEREAS, the proceeds of the Notes are to be advanced pursuant to a certain
Building Loan Agreement, dated as of December 1, 2006, by and between the Bank
and Company (as amended or supplemented from time to time, the “Building Loan
Agreement; and

 

WHEREAS, the Premises (as hereinafter defined) are to be sold to Company on an
installment sale basis pursuant to an Installment Sale Agreement, dated as of
August 1, 2002, by and between the Agency and Company (as amended or
supplemented from time to time, the “Installment Sale Agreement”); and

 

WHEREAS, it is the purpose of this Reimbursement Agreement to set forth the
Bank’s commitment to issue the Letter of Credit and Company’s agreement to
reimburse Bank for any and all payments made by Bank pursuant to the Letter of
Credit and to otherwise set forth Bank’s and Company’s respective duties,
covenants and agreements in respect of the Letter of Credit.

 

NOW THEREFORE, in consideration of the mutual agreements made herein and other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 

SECTION ONE

 

DEFINITIONS

 

Section 1.1. Terms Defined. As used in this Reimbursement Agreement, the
following terms have the following respective meanings. Any accounting term used
but not specifically defined herein shall be construed in accordance with GAAP
(as hereinafter defined). The

 

B-1



--------------------------------------------------------------------------------

definition of each agreement, document, and instrument set forth in this
Section 1.1 shall be deemed to mean and include such agreement, document, or
instrument as amended, restated, or modified from time to time:

 

“Agency” shall mean the Counties of Warren and Washington Industrial Development
Agency, a corporate governmental agency constituting a body corporate and
politic and a public benefit corporation duly organized and existing under the
laws of the state of New York, and it successors or assigns.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly
controlling, controlled by or under direct or indirect common control with such
Person. A Person shall be deemed to control a second Person if such first Person
possesses, directly or indirectly, the power to (i) vote 10% or more of the
securities having ordinary voting power for the directors or managers of such
second Person or (ii) direct or cause the direction of the management and
policies of such second Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, (x) a
director, officer, or employee of a Person shall not, solely by reason of such
status, be considered an Affiliate of such Person and (y) the Bank shall not be
considered an Affiliate of the Company.

 

“Amortization Expense” shall mean, for any period, all amortization expenses of
the Company, calculated in accordance with GAAP.

 

“Architect” shall mean, whether individually or collectively, any and all
architects performing architectural services in connection with the Project.

 

“Assignment of Contracts” shall mean the assignment of contracts, dated as of
December 1, 2006, by Company in favor of Bank, as said assignment of contracts
may be amended or supplemented from time to time.

 

“Bond Counsel” shall mean Bond Schoeneck & King PLLC or any other nationally
recognized Bond Counsel reasonably acceptable to Bank.

 

“Building Loan Agreement” shall mean the building loan agreement, dated as of
December 1, 2006, by and between the Company and the Bank, as said building loan
agreement may be amended or supplemented from time to time.

 

“Business Day” shall mean any day of the year other than (i) a Saturday or
Sunday, (ii) any day on which commercial banks located in Cleveland, Ohio, or
the city or cities in which are located the corporate trust offices of the
Trustee and the Tender Agent and the office of Bank at which demands for payment
under the Letter of Credit are to be presented are authorized by law to close,
or (iii) any day on which the New York Stock Exchange is closed.

 

“Cash Interest Expense” shall mean for any period, Interest Expense, reduced by
any amount included therein which is “paid-in-kind” through an increase to
principal or the issuance of an additional debt security in a principal amount
equal to such interest.

 

“Closing Date” shall mean December     , 2006, or such other date agreed upon by
Company and Bank.



--------------------------------------------------------------------------------

“Change Order Amount” means $50,000.00.

 

“Completion Date” means January 1, 2008.

 

“Construction Contract” shall mean, whether individually or collectively, any
and all contracts, whether now existing or hereafter entered into, for the
construction of the Facility between Company and Contractor, as approved, in
writing, by Bank.

 

“Construction Inspector” shall mean, at Bank’s option, either an officer or
employee of Bank or consulting architects, engineers or inspectors appointed by
Bank.

 

“Contractor” shall mean, whether individually or collectively, any and all
contractors performing work at the Project pursuant to the Construction
Contract, all as approved, in writing, by Bank.

 

“Credit” shall have the meaning set forth in Section 8.1(b) hereof.

 

“Credit Documents” shall mean, whether individually or collectively, this
Reimbursement Agreement, the Mortgage, the Building Loan Agreement, any
agreement between Company and Bank, or any affiliate of Bank, with regard to the
interest payable upon any obligation, whether direct or contingent, of Company
to Bank, or any affiliate of Bank (whether individually or collectively, the
“Swap Documentation”), the Note Pledge, the Security Agreement, the Assignment
of Contracts, the Indemnity Agreement and any other document now or hereafter
executed by Company in favor of Bank or any affiliate thereof which affects the
rights of Bank in or to the Project, in whole or in part, or which evidences,
secures or guarantees any sum due under any Credit Document or any other
obligation arising pursuant to any Credit Document.

 

“Date of Issuance” shall mean the date of issuance of the Letter of Credit.

 

“Default Rate” shall mean an interest rate per annum equal to five percent
(5%) in excess of the Prime Rate, with each change in the Prime Rate
automatically changing the Default Rate.

 

“Depreciation Expense’ shall mean, for any period, all depreciation expenses of
the Company, calculated in accordance with GAAP.

 

“EBIT” shall mean, for any period, Net Income for such period, plus the sum of
the amounts for such period included in determining such Net Income of
(i) Interest Expense and (ii) Income Tax Expense, calculated in accordance with
GAAP.

 

“EBITDA” shall mean, for any period, EBIT for such period, plus the sum (without
duplication) of the amounts for such period included in determining EBIT of
(i) Depreciation Expense, and (ii) Amortization Expense, calculated in
accordance with GAAP.

 

“Environmental Law” shall mean any federal, state, or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability upon a Person in connection with the use, release or disposal
of any hazardous toxic or dangerous substance, waste or material.



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended or supplemented, and all regulations
thereunder.

 

“Event of Default” shall have the meaning assigned thereto in Section 7 hereof.

 

“Expiration Date” shall mean December     , 2009, subject to extension as
provided in Section 2.5 herein.

 

“Facility” shall have the meaning assigned to such term in the Indenture.

 

“Fee Calculation Amount” shall have the meaning set forth in Section 2.2(b).

 

“Financial Covenants” shall mean each and every covenant set forth in
Section 6.25.

 

“Fiscal Quarter” shall mean the three calendar month period ending on
August 31, November 30, the last day of February and May 31 of each calendar
year.

 

“Fiscal Year” shall mean the twelve calendar month period ending on August 31 of
each calendar year.

 

“Fixed Charge Ratio” shall mean the ratio of the Company’s (i) Operating Cash
Flow to (ii) current maturities of long term debt plus current portion of long
term leases plus Cash Interest Expense paid on loans and leases plus lease
expense, calculated in accordance with GAAP.

 

“Funded Debt Ratio” shall mean the ratio of the Company’s (i) total funded
Indebtedness to (ii) EBITDA less Unfunded Capital Expenditures, calculated in
accordance with GAAP.

 

“GAAP” shall mean generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, consistently applied.

 

“Income Tax Expense” shall mean, for any period, all provisions for taxes based
upon Net Income (including, without limitation, any additions to such taxes, any
penalties and interest with respect thereto), calculated in accordance with
GAAP.

 

“Indebtedness” shall mean, at a particular date, all indebtedness for money
borrowed or for the deferred purchase price of property and lease obligations of
Company which have been, or which in accordance with Statement of Financial
Accounting Standards No. 13, as from time to time amended, should be,
capitalized.

 

“Indemnity Agreement” shall mean the environmental compliance and
indemnification agreement, dated as of December 1, 2006, by Company in favor of
Bank, as said environmental compliance and indemnification agreement may be
amended or supplemented from time to time.



--------------------------------------------------------------------------------

“Indenture” shall mean the trust indenture, dated as of December 1, 2006,
between the Company and the Trustee, as said indenture of trust may be amended
or supplemented from time to time.

 

“Indenture Default” shall mean an Event of Default under and pursuant to the
Indenture.

 

“Interest Commitment” shall have the respective meaning set forth in the Letter
of Credit.

 

“Interest Coverage Ratio” shall mean the ratio of the Company’s (i) EBIT to
(ii) Cash Interest Expense, calculated in accordance with GAAP.

 

“Interest Coverage Requirement” shall mean an amount equal to (i) ninety eight
(98) days’ accrued interest at the Maximum Rate on the outstanding principal
amount of the Notes to enable the Trustee to pay the interest on the Notes when
due and (ii) an amount equal to the interest portion, if any, of the purchase
price of any Notes tendered for purchase by the holder thereof to the extent
remarketing proceeds are not available for such purposes.

 

“Interest Drawing” shall have the respective meaning set forth in the Letter of
Credit.

 

“Interest Expense” shall mean, for any period, total interest expense (including
that which is capitalized, that which is attributable to capital leases and the
pre-tax equivalent of dividends payable on redeemable stock) with respect to all
outstanding Indebtedness including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under any hedging agreements.

 

“Letter of Credit” shall mean the Letter of Credit to be issued by Bank on the
Closing Date pursuant to this Reimbursement Agreement, the Letter of Credit to
be substantially in the forms of Exhibit A hereto.

 

“Letter of Credit Commitment” shall have the respective meaning set forth in the
Letter of Credit.

 

“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage,
encumbrance, pledge, conditional sale or trust receipt or a lease, consignment
or bailment for security purposes. The term “Lien” includes reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other similar title exceptions and encumbrances,
including but not limited to mechanics’, materialmens’, warehousemens’ and
carriers’ liens and other similar encumbrances, affecting real property. For the
purposes hereof, a Person shall be deemed to be the owner of Property which it
has acquired or holds subject to a conditional sale agreement or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.

 

“Maximum Rate” shall mean, as applicable, the interest rate per annum of ten
percent (10.00%).



--------------------------------------------------------------------------------

“Mortgage” shall mean the mortgage and security agreement dated as of
December 1, 2006 from the Agency and the Company in favor of the Bank, as said
mortgage and security agreement may be amended or supplemented from time to
time.

 

“Net Income” shall mean, for any period, the net income (or loss), without
deduction for minority interests, for such period taken as a single accounting
period and calculated in accordance with GAAP.

 

“Note Documents” shall mean the Indenture and any other document executed by
Company in connection with the issuance and sale of the Notes (other than the
Credit Documents).

 

“Note Pledge” shall mean the pledge and security agreement, dated as of
December 1, 2006, by and between Company and Bank, as said pledge and security
agreement may be amended or supplemented from time to time.

 

“Notes” shall mean, whether individually or collectively, the $5,000,000.00 in
aggregate principal amount of Taxable Adjustable Rate Notes, Series 2006.

 

“Operating Cash Flow” shall mean net income after taxes and exclusive of
extraordinary gains and losses, gains on sale of fixed assets and other income
plus Depreciation Expense plus Amortization Expense plus Interest Expense plus
lease expense less dividends and distributions, calculated in accordance with
GAAP.

 

“Permitted Encumbrances” shall mean, with respect to the Pledged Collateral, as
of any particular time, (a) liens for ad valorem taxes and special assessments
not then delinquent, (b) this Reimbursement Agreement, the Mortgage, the Note
Pledge, the Security Agreement and any security interest or other lien created
thereby, (c) any Permitted Encumbrances defined in any of the Credit Documents,
(d) any liens permitted by Section 6.8 hereof, and (e) such minor defects,
irregularities, encumbrances, clouds on title and to-be-created utility
easements necessary for operation of the Project Facility as normally exist with
respect to property similar in character to the Pledged Collateral and as do not
materially interfere with or impair the use or value of the property affected
thereby.

 

“Person” shall mean any natural person, corporation (which shall be deemed to
include business trust), association, partnership, political entity, or
political subdivision thereof.

 

“Plan” shall mean any plan defined in Section 4021(a) of ERISA in respect of
which Company or any Subsidiary of Company is an “employer” or a “substantial
employer” as defined in Sections 3(5) and 4001(a)(2) of ERISA, respectively.

 

“Plans and Specifications” shall mean the plans and specifications for the
Project approved by Bank.

 

“Pledged Collateral” shall mean the collateral in which Company has given Bank a
lien or security interest pursuant to the Mortgage, the Security Agreement, the
Assignment of Contracts and/or the Note Pledge and/or any other Credit Document.



--------------------------------------------------------------------------------

“Premises” shall mean the real property located in the Town of Queensbury,
Warren County, New York made subject to, and more fully described in the
Mortgage.

 

“Prime Rate” shall mean that interest rate established from time to time by Bank
as Bank’s Prime Rate, whether or not such rate is publicly announced. The Prime
Rate may not be the lowest rate charged by Bank for commercial or other
extensions of credit.

 

“Principal Commitment” shall have the meaning set forth in the Letter of Credit.

 

“Principal Drawing” shall have the meaning set forth in the Letter of Credit.

 

“Project” shall have the meaning assigned to such term in the Indenture.

 

“Project Facility” shall have the meaning assigned to such term in the
Indenture.

 

“Project Fund” shall have the meaning assigned thereto in the Indenture.

 

“Purchaser” shall mean the original purchaser or purchasers of the Notes.

 

“Qualified Investments” shall have the meaning assigned thereto in the
Indenture.

 

“Remarketing Agent” shall mean Keybanc Capital Markets, a division of McDonald
Investments Inc., an Ohio corporation. and its successors as provided in
Section 718 of the Indenture

 

“Remarketing Drawing” shall have the meaning set forth in the Letter of Credit.

 

“Reportable Event” shall mean any reportable event as that term is defined in
ERISA.

 

“Security Agreement” shall mean the security agreement, dated as of December 1,
2006, by Company to Bank, as said security agreement may be amended or
supplemented from time to time.

 

“Senior Funded Debt” shall mean Total Funded Debt less subordinated
Indebtedness, calculated in accordance with GAAP.

 

“Subsidiary” or “Subsidiaries” shall mean (i) any corporation more than fifty
percent (50%) of the capital stock of which is owned or controlled, directly or
indirectly, by Company or any Subsidiary and whose accounts are required to be
consolidated with those of Company in accordance with GAAP, consistently
applied; and (ii) any non-profit corporation which is controlled, directly or
indirectly, by Company.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

“Title Report” shall mean the title rundown to be issued by the Title Company,
with respect to the Mortgage.



--------------------------------------------------------------------------------

“Total Debt” shall mean the total of all items of Indebtedness or liability
which in accordance with GAAP would be included in determining total liabilities
on the liability side of the balance sheet as of the date of determination.

 

“Total Funded Debt” means the sum without duplication for a Person and any
Subsidiary of all indebtedness for borrowed money, whether maturing in less than
or more than one year plus all bonds, notes, debentures or similar debt
instruments plus all capitalized lease obligations plus the present value of all
basic rental obligations under any synthetic lease.

 

“Trustee” shall mean The Huntington National Bank, or any successor Trustee
under the Indenture.

 

“Unfunded Capital Expenditures” shall mean total capital expenditures minus any
corresponding increase in long-term debt or capital eases, calculated in
accordance with GAAP.

 

SECTION TWO

 

ISSUANCE OF LETTER OF CREDIT

 

Section 2.1. Issuance of Letter of Credit. Subject to the terms and conditions
hereof, Bank agrees to execute and deliver the Letter of Credit. The obligations
of Bank under the Letter of Credit shall be absolute and irrevocable and shall
be performed strictly in accordance with the terms of the Letter of Credit and
this Reimbursement Agreement.

 

Section 2.2. Fees and Reimbursement.

 

  (a) Company hereby agrees to pay to Bank:

 

  (i) Before 2:00 p.m., New York time, on each date that any amount is drawn
under the Letter of Credit pursuant to a Principal Drawing or an Interest
Drawing, Company shall pay a sum equal to the amount so drawn under the Letter
of Credit plus (x) interest accrued, if any, on the amount so drawn under the
Letter of Credit as determined by clause (iv) of this subsection (a) of this
Section 2.2, plus (y) any and all charges and expenses which Bank may pay or
incur relative to such drawing under the Letter of Credit, plus (z) a fee in the
amount of Two Hundred Dollars ($200.00) for that drawing under the Letter of
Credit;

 

  (ii)

Upon a Remarketing Drawing under the Letter of Credit, provided there is then no
uncured Event of Default, Company shall have until the Expiration Date to
reimburse Bank for the amount of the Remarketing Drawing, subject to the right
of Bank to require redemption of the Notes pursuant to Section 7.2 hereof. Any
amounts received by Bank from the remarketing of Notes purchased out of a
Remarketing Drawing and registered to Bank or, at the direction of Bank, to
Company, shall be applied pro rata against Company’s obligation to reimburse
Bank for the amount of the Remarketing Drawing. The amount of any unreimbursed
Remarketing Drawing shall bear interest from the date of the Remarketing



--------------------------------------------------------------------------------

 

Drawing at a rate per annum equal to the Prime Rate plus one percent (1.0%).
Such interest shall be payable on each Interest Payment Date for so long as such
Remarketing Drawing or any portion thereof is unreimbursed. The payments of
interest hereunder shall be credited pro rata against the interest accrued on
the Notes pledged to Bank under the Note Pledge. Interest hereunder shall be
calculated based on a 360-day year but calculated for the actual number of days
elapsed;

 

  (iii) Upon each transfer of the Letter of Credit in accordance with its terms
and as a condition thereto, a transfer fee of Five Hundred Dollars ($500.00) and
such additional amounts as shall be necessary to cover the reasonable costs and
expenses to Bank incurred in connection with such transfer;

 

  (iv) Company shall pay interest at the Default Rate, payable on demand, on any
and all amounts of any Principal Drawing, Interest Drawing and/or Remarketing
Drawing not paid by Company when due under any section of this Reimbursement
Agreement from the date such amounts become due until payment in full;

 

  (v) For any payment of principal and/or interest not paid within ten
(10) Business Days after such payment is due, Company shall pay a late charge of
an amount equal to the greater of five percent (5%) of the amount of the payment
or $50.00;

 

  (vi) On demand, reasonable costs, fees and expenses incurred by Bank in
connection with the issuance of the Letter of Credit or the preparation or
execution of any documents or opinions related thereto;

 

  (vii) On demand, any and all reasonable expenses incurred by Bank in enforcing
any of its rights under this Reimbursement Agreement, or any of the Credit
Documents;

 

  (viii) On or prior to the Closing Date, any and all appraisal fees relating to
the appraisal of the Premises; and

 

  (ix) On or prior to Closing Date, a one-time origination fee in the amount of
$5,134.00.

 

  (b) Company hereby agrees to pay to Bank commissions (whether individually or
collectively, the “Letter of Credit Fee”) equal to an amount calculated at the
percentage rate of the maximum respective “Fee Calculation Amount” as
hereinafter defined, available on each date of payment of the Letter of Credit
Fee, as set forth in the following table based upon the Company’s Funded Debt
Ratio on a rolling 12 month/four fiscal quarter period as reflected in the
financial information for each of the immediately preceding four fiscal quarters
of the Company (:



--------------------------------------------------------------------------------

Level

  

Funded Debt Ratio

  

Annual Letter of Credit Fee (as a percentage of the Fee
Calculation Amount)

I

   >1.5 to 2.00    1.35%

II

   >1.0 to 1.0 <1.5 to 1.0    1.00%

III

   <1.0 to 1.0    .75%

 

      

From the Closing Date until receipt of the audited financial statements for the
Company for Fiscal Year end 2006 and Fiscal Quarter ended February 29, 2008 the
annual Letter of Credit Fee shall be set at “Level III” as described in the
above table. Changes in the Annual Letter of Credit Fee resulting from changes
in the Funded Debt Ratio shall become effective on the date (the “Adjustment
Date”) on which quarterly financial statements delivered to the Bank pursuant to
Section 6.1, hereof, (but in any event not later than the 45th day after the end
of the Fiscal Quarters of the Borrower ending on February 28, May 31, August 30
and the ninetieth day after the end of the Fiscal Quarter of the Borrower ending
on November 30) beginning with respect to changes in the Funded Debt Ratio with
the first Fiscal Quarter of the Borrower for which statements/reports are
provided or delivered after the Closing Date, whether or not such Fiscal Quarter
ended on, before or after, the Closing Date, and shall remain in effect until
the next change to be effected pursuant to this paragraph. The period from an
Adjustment Date until the day immediately preceding the next following
Adjustment Date is referred to herein as the “Fee Calculation Amount Period”.
The Applicable Letter of Credit Fee for any given Fee Calculation Amount Period
shall be reduced from the Applicable Letter of Credit Fee in effect for the
immediately preceding Fee Calculation Amount Period if any only if as of the
immediately preceding May 31 and November 30 the Covenant Compliance
Certificates prepared and submitted by the Company to the Bank in accordance
with Section 6.1, hereof evidence that as of the date of such certificate(s) the
Borrower was in compliance with the covenants set forth in section6.1, hereof.
If the Covenant Compliance Certificate delivered by the Company to the Bank for
the fiscal quarter ended May 31 and November 30, evidence that and/or the
Company as of May 31 and November 30 failed to comply with the Financial
Covenants, then the Applicable Letter of Credit Fee shall be the greater of
(i) the Annual Letter of Credit Fee in effect on the date immediately preceding
the applicable Adjustment Date and (ii) the Letter of Credit Fee Calculation
Amount applicable to the Company based on the greater of (a) its Funded Debt
Ratio for the most recently completed Fiscal Quarter or (b) the Letter of Credit
Fee Calculation Amount established pursuant to the immediately following
sentence, if applicable. If any financial statements or Compliance Certificates
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Letter of Credit Fee as
at the end of the fiscal period that would have been



--------------------------------------------------------------------------------

 

covered thereby shall for the purposes of this definition be deemed to be 1.35%
of the Fee Calculation Amount. Each determination of the Funded Debt Ratio
pursuant to this section shall be made with respect to the period of four
consecutive Fiscal Quarters of the Borrower ending at the end of the period
covered by the relevant financial statements.

 

       The Letter of Credit Fee shall be payable in annual installments in
advance on each anniversary of the Date of Issuance until the Expiration Date of
such Letter Credit; provided, however, that upon the Date of Issuance of the
Letter of Credit, Company shall pay an installment of the Letter of Credit Fee
for the period from the Date of Issuance to and including the day before the
anniversary of the Date of Issuance in 2007. The “Fee Calculation Amount” shall
be the sum of (i) the maximum amount then available to be drawn under the Letter
of Credit with respect to the Principal Commitment plus (ii) the maximum amount
then available to be drawn under the Letter of Credit with respect to the
Interest Commitment. If the Letter of Credit is terminated prior to the
Expiration Date, the Letter of Credit Fee shall be refunded to Company for any
calendar quarter that the Letter of Credit will not be outstanding provided that
Company returns or causes the return of the Letter of Credit to Bank prior to
the start of such calendar quarter.

 

  (c) Company shall pay to Bank all reasonable legal, documentation, search and
recording fees, and construction monitoring costs associated with closing and
funding this transaction;

 

  (d) If any change in any law or regulation or in the interpretation thereof by
any court or administrative or governmental authorities charged with the
administration thereof shall impose, modify or deem applicable any reserve,
special deposit or similar requirement which would impose on Bank any reasonable
additional costs (i) generally upon the issuance or maintenance of letters of
credit by Bank; (ii) specifically in respect of this Reimbursement Agreement or
the Letter of Credit; or (iii) in respect of any capital adequacy requirement
(including, without limitation, a requirement which affects the manner in which
Bank allocates capital resources to its commitments), and the result of such
imposition of additional costs as described in clause (i), (ii), or (iii) above
shall be to increase the cost to Bank of issuing or maintaining the Letter of
Credit (which increase in cost shall be the result of Bank’s reasonable
allocation of the aggregate of such cost increases resulting from such events),
then (x) within thirty (30) days of Bank’s obtaining knowledge of such change in
law, regulations or interpretation thereof, Bank shall so notify Company, and
(y) upon receipt of such notice from Bank, accompanied by a certificate as to
such increased cost, Company shall pay as of the effective date of such change
or interpretation all reasonable additional amounts which are necessary to
compensate Bank for such increased cost incurred by Bank. The certificate of
Bank as to such increased costs shall show the manner of calculation and shall
be conclusive (absent manifest error) as to the amount thereof; and



--------------------------------------------------------------------------------

  (e) Company’s obligations to make payments to Bank under this Section 2 shall
be deemed satisfied to the extent of payments made by the Trustee to Bank from
funds on deposit with and held by the Trustee pursuant to the Indenture.

 

Section 2.3. Company’s Obligations Unconditional. The payment obligations of
Company under this Reimbursement Agreement shall be absolute, unconditional and
irrevocable and shall be satisfied strictly in accordance with the terms of this
Reimbursement Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances:

 

  (a) Any lack of validity or enforceability of the Credit Documents, the Note
Documents or any other agreement or instrument relating thereto;

 

  (b) Any amendment or waiver of or any consent to departure from the terms of
the Letter of Credit, the Credit Documents, the Note Documents or any other
agreement or instrument relating thereto;

 

  (c) The existence of any claim, setoff, defense or right which Company may
have at any time against any beneficiary or any transferee of the Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), Bank or any other person or entity, whether in
connection with this Reimbursement Agreement, the transactions contemplated by
the Credit Documents or the Note Documents, or any unrelated transaction;

 

  (d) Any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

  (e) Payment by Bank under the Letter of Credit against presentation of a
request which on its face appears to be in accordance with the terms of the
Letter of Credit; or

 

  (f) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

Section 2.4. Payments. The payments and amounts due Bank under Section 2.2 above
shall be made by Bank’s debiting Company’s operating account with Bank (the
“Operating Account”). Company covenants and agrees that on the date any payment
or other amount is due under Section 2.2 above, Company will have unrestricted
funds in the Operating Account in an amount no less than the amount then due.
Subject to the foregoing provisions of this Section, all payments by Company
hereunder to Bank shall be made in lawful currency of the United States and in
immediately available funds to the Bank’s Standby Letter of Credit Processing
and Service Center, 4910 Tiedeman Road–OH01510435, Cleveland, Ohio 44144-2338.

 

Section 2.5. Letter of Credit Extension. Bank may in writing extend the
Expiration Date of the Letter of Credit; provided, however, that such extension
shall be, in each instance, made in the sole discretion of Bank and Bank may at
any time, upon written notice delivered to Company and Trustee, elect not to
extend the Expiration Date. Bank shall notify Company and Trustee of its
decision of whether the Expiration Date shall be extended no later than ninety
(90)



--------------------------------------------------------------------------------

days prior to the Expiration Date, provided that the failure of Bank to deliver
such notice, or to deliver any notice, shall not mean that Bank has elected to
extend the Expiration Date. If Bank extends the Expiration Date, it shall do so
in the form of an amendment to the Letter of Credit, which it shall promptly
deliver to Trustee.

 

SECTION THREE

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Company expressly represents, warrants and covenants that:

 

Section 3.1. Existence and Legal Authority. Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own its property and to
carry on its business as now being conducted, to enter into the Credit Documents
and the other agreements referred to herein and transactions contemplated
thereby, and to carry out the provisions and conditions of the Credit Documents.
Company is duly qualified to do business and is in good standing in the State of
New York and in every jurisdiction where the failure to so qualify would have a
material adverse effect on the business of Company.

 

Section 3.2. Due Execution and Delivery. Company and/or Agency has full power,
authority and legal right to incur the obligations provided for in, and to
execute and deliver and to perform and observe the terms and provisions of, the
Credit Documents, and each of them has been duly executed and delivered by
Company by all required action, and Company has obtained all requisite consents
to the transactions contemplated thereby under any instrument to which it is a
party, and the Credit Documents constitute the legal, valid and binding
obligations of Company enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by applicable bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally.

 

Section 3.3. No Breach of Other Instruments. Neither the execution and delivery
of the Credit Documents, nor the compliance by Company with the terms and
conditions of the Credit Documents, nor the consummation of the transactions
contemplated thereby, will conflict with or result in a breach of Company’s
Certificate of Incorporation or By-Laws, or any of the terms, conditions or
provisions of any agreement or instrument or any other restriction or law,
regulation, rule or order of any governmental body or agency to which Company is
now a party or is subject, or imposition of a lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of Company pursuant to the
terms of any such agreement or instrument.

 

Section 3.4. Government Authorization. No consent, approval, authorization or
order of any court or governmental agency or body is required for the
consummation by Company of the transactions contemplated by the Credit
Documents.

 

Section 3.5. Pledged Collateral. Company has good fee simple title to the
Premises, free and clear of all liens, pledges, mortgages, security interests,
charges, claims and other encumbrances, except the Permitted Encumbrances.
Company has good title to the Pledged Collateral, free and clear of all liens,
pledges, mortgages, security interests, charges, claims and other encumbrances,
except Permitted Encumbrances. The Mortgage, the Security Agreement,



--------------------------------------------------------------------------------

the Assignment of Contracts and/or Note Pledge create a valid and prior lien or
security interest in favor of Bank in the Pledged Collateral, subject to no
other liens or encumbrances arising by, through or under Company or any other
person, except for Permitted Encumbrances.

 

Section 3.6. Absence of Defaults, etc. Company is not (i) in material default
under any indenture or contract or agreement to which it is a party or by which
it is bound; (ii) in violation of its Certificate of Incorporation or By-Laws,
each as amended to date; (iii) in default with respect to any order, writ,
injunction or decree of any court; or (iv) in default under any order or license
of any federal or state governmental department, which default or violation in
any of the aforesaid cases materially and adversely affects its business or
property. There exists no condition, event or act which constitutes, or after
notice or lapse of time or both would constitute, an Event of Default.

 

Section 3.7. Indebtedness of Company. Company does not have outstanding on the
date hereof any Indebtedness for borrowed money, except for such Indebtedness
reflected on the financial statements referred to in Section 3.9 hereof, except
in connection with the Notes.

 

Section 3.8. Subsidiaries. Company has no Subsidiaries.

 

Section 3.9. Financial Statements. All financial statements of Company furnished
to Bank on or prior to the date hereof are correct and complete in all material
respects and fairly present the financial position of Company at the dates
thereof and the results of Company’s operations for the periods covered thereby,
and such financial statements, including any notes and comments contained
therein, have been prepared in conformity with GAAP applied on a consistent
basis throughout the periods involved.

 

Section 3.10. No Adverse Change. Subsequent to the date of the financial
statements referred to in Section 3.9 hereof, Company has not incurred any
liabilities or obligations, direct or contingent, not in the ordinary course of
business, and there has not been any increase in the aggregate amount of
Indebtedness of Company (except in connection with the issuance of the Notes),
or any change in the business, properties or condition, financial or otherwise,
of Company, except for changes arising in the ordinary course of business or in
connection with the issuance and sale of the Notes or as may be otherwise
disclosed in writing to Bank prior to the date hereof.

 

Section 3.11. Taxes. Company has filed, or secured a lawful extension to file,
all tax returns which are to be filed and has paid, or has made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received by them. Company knows of no deficiency
assessment or proposed deficiency assessment of taxes against Company, except as
may be otherwise disclosed in writing to Bank prior to the date hereof.

 

Section 3.12. ERISA. No Reportable Event or Prohibited Transaction (as defined
in Section 4975 of the Internal Revenue Code) has occurred and is continuing
with respect to any Plan and Company has not incurred any “accumulated funding
deficiency” as such term is defined in Section 302 of ERISA.



--------------------------------------------------------------------------------

Section 3.13. Litigation. Except as otherwise disclosed in writing to Bank prior
to the date hereof, there are no actions, suits or proceedings pending, or to
the knowledge of Company, threatened against Company or its property in any
court, or before or by any federal, state or municipal or other governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, which could result in any adverse change in the business, property
or assets, or in the condition, financial or otherwise, of Company, except for
actions, suits or proceedings of a character normally incident to the kind of
business conducted by Company, none of which, either individually or in the
aggregate, if adversely determined, would materially impair Company’s right or
ability to carry on its business substantially as now conducted or materially
adversely affect the financial position or operations of Company.

 

Section 3.14. Ownership of Property. Company has good and marketable fee title
to, or valid leasehold interests in its real properties in accordance with the
laws of the jurisdiction where located, and good and marketable title to
substantially all its other property and assets, subject, however, in the case
of real property, to title defects and restrictions which do not materially
interfere with the operations conducted thereon by Company. Except for (i) liens
in favor of Bank and/or (ii) liens in favor of other lenders which affect or
constitute a lien upon property other than any portion of the Project, the real
property and all other property and assets of Company are free from any liens or
encumbrances securing Indebtedness and from any other liens, encumbrances,
charges or security interests of any kind. Each lease to which Company is a
party is in full force and effect, no material default on the part of any party
thereto exists, and, as to each of such leases to which Company is party as
lessee, Company enjoys peaceful and undisturbed possession of the property
affected thereby.

 

Section 3.15. No Burdensome Restrictions. Company is not a party to any
instrument or agreement or subject to any charter or other corporate restriction
which would to a material extent adversely affect the business, property,
assets, operations or condition, financial or otherwise, of Company.

 

Section 3.16. Environmental Matters. Company is in compliance with all
Environmental Laws and all applicable federal, state and local health and safety
laws, regulations, ordinances or rules, except to the extent that any
non-compliance will not, in the aggregate, have a materially adverse effect on
Company or the ability of Company to fulfill its obligations under this
Reimbursement Agreement.

 

SECTION FOUR

 

CLOSING CONDITIONS

 

The obligation of Bank to issue the Letter of Credit on the Closing Date shall
be subject to the following conditions precedent:

 

Section 4.1. Execution and Delivery of the Credit Documents and the Note
Documents. Company shall have delivered to Bank fully executed copies of each of
the Credit Documents, and the the Trustee and Company shall have duly
authorized, executed and delivered the Note Documents, transcript of
proceedings, authorizing resolutions and incumbency certificates.



--------------------------------------------------------------------------------

Section 4.2. Delivery of Documents Relating to the Pledged Collateral. Company
shall have duly and validly executed and delivered the Mortgage, the Security
Agreement, the Assignment of Contracts, the Indemnity Agreement, the Note Pledge
and UCC financing statements; the Mortgage, and UCC financing statements shall
have been duly filed in favor of Bank. In addition, Company shall have delivered
to Bank:

 

  (a) Evidence that the Premises are not located in a special flood hazard area
as identified by HUD;

 

  (b) Certificates of insurance and evidence of payment of premiums therefor
with respect to the insurance required by Bank with respect to the Premises as
set forth in Section 6.2 below, including but not limited to, general liability
insurance and hazard insurance, and flood insurance if applicable;

 

  (c) Intentionally Omitted;

 

  (d) Environmental data with respect of the Premises, satisfactory to Bank in
its sole discretion;

 

  (e) Evidence satisfactory to Bank that the Project, when completed, and the
Premises, and the proposed and actual use thereof, will comply with all
applicable laws, statutes, codes, ordinances, rules and regulations, including,
but not limited to, zoning and Environmental Laws, of all governmental
authorities having jurisdiction over the same, and that there is no action or
proceeding pending (or any time for an appeal of any decision rendered) before
any court, quasi-judicial body or administrative agency at the Date of Issuance
relating to the validity of this Reimbursement Agreement or the transactions
contemplated hereby or the proposed or actual use or operation of the Premises;
and

 

  (g) Intentionally Omitted.

 

Section 4.3. Issuance and Sale of the Notes. The Notes shall have been duly
issued and sold to the Purchaser pursuant to the Note Documents.

 

Section 4.4. Representations and Warranties True as of Closing and No Event of
Default. The representations and warranties contained in this Reimbursement
Agreement and the other Credit Documents shall be true in all material respects
on the Closing Date with the same effect as though made on and as of that date
and no condition, event or act shall have occurred which constitutes an Event of
Default or, with notice or lapse of time, or both, would constitute an Event of
Default.

 

Section 4.5. Opinion of Company’s Counsel. Bank shall have received from Bond
Schoeneck & King, PLLC, counsel for Company, a closing opinion or opinions with
respect to (i) the matters described in Sections 3.1 and 3.2 of this
Reimbursement Agreement; (ii) the matters described in Sections 3.3, 3.4, 3.6
and 3.13 of this Reimbursement Agreement, to the best of such counsel’s
knowledge and belief after inquiry; and (iii) such other matters incident to the
transactions contemplated hereby as Bank may reasonably request.



--------------------------------------------------------------------------------

Section 4.6. Opinion of Other Counsel. Bank shall have received from Bond
Counsel an opinion as Bank my reasonably request.

 

Section 4.7. Proceedings Satisfactory. All proceedings taken in connection with
the execution and delivery of this Reimbursement Agreement and the other Credit
Documents shall be satisfactory to Bank, and Bank shall have received copies of
such certificates, documents and papers as reasonably requested in connection
therewith, all in form and substance satisfactory to Bank.

 

Section 4.8 Additional Deliveries. Except as provided below, Company shall
furnish the following documentation to Bank at least ten (10) Business Days
prior to the Closing Date unless such date shall be extended in writing by Bank,
all in form, substance and execution satisfactory to Bank:

 

  (a) Invoices for work to be performed or materials to be supplied in
connection with the Project, in each case approved by Bank;

 

  (b) A cost breakdown and itemization of all hard and soft costs for the
Project shall be provided, in form satisfactory to Bank.

 

  (c) A final construction budget, acceptable to Bank;

 

  (d) Certified copy of Company’s resolutions authorizing the action required of
Company;

 

  (e) Project development schedule provided by Company and development
supervisor setting forth the approximate start and finish dates of all major
stages of the Project; such schedule shall provide that the development of the
Project shall commence not later than thirty (30) days after the Closing Date;

 

  (f) Evidence of such building permits as may be required;

 

  (g) The Construction Contract, in form and substance acceptable to Bank;

 

  (h) A completion bond issued on behalf of the Contractor in an amount not less
than the fixed amount due and payable under the Construction Contract in form
and substance acceptable to the Bank and containing a dual obligee rider
identifying the Bank as a beneficiary thereof

 

  (i) Company’s federal tax identification number; and

 

  (j) Such other documents which may be required by Bank to assure compliance
with this Reimbursement Agreement and other Credit Documents.



--------------------------------------------------------------------------------

SECTION FIVE

 

DISBURSEMENTS FROM PROJECT FUND; COMPLETION GUARANTY

 

DISBURSEMENTS FROM PROJECT FUND                 Company shall not request or
receive any disbursement of funds from the Project Fund unless Bank shall have
approved such disbursement in writing to the Trustee and the following
conditions have been met:

 

Section 5.1. Conditions Precedent to First Disbursement. The following
conditions must be satisfied prior to the first disbursement of funds from the
Project Fund:

 

  (a) The proceeds of the Notes shall have been deposited into the Project Fund,
and Bank and the Trustee shall have been granted a perfected security interest
in the Project Fund;

 

  (b) Company shall have provided evidence that all insurance requirements set
forth herein have been satisfied;

 

  (c) Company shall have delivered to Bank a schedule of all Contractors, by
trade, to be engaged in the construction and installation of the Project
Facility, together with copies of the Construction Contract; and

 

  (d) Company shall have delivered to Bank copies of the consent of each of the
Project Architect and Contractor, to the Assignment of Contracts, if known, as
provided therein.

 

Section 5.2. Bank’s Inspections; Construction Inspector. Prior to each
disbursement, if required by Bank, Bank, or an agent engaged by Bank at
Company’s expense, may inspect the property to verify that the request for
disbursement accurately indicates the amount of construction completed to said
date. Bank shall engage the Construction Inspector with regard to the
renovations/construction at the Premises. The Construction Inspector, at the
cost of Company, shall, at Bank’s option, perform and or all of the following
services on behalf of Bank:

 

  (a) To make an initial pre-cost analysis verifying that the Improvements can
be completed for the amount available for construction from the Project Budget;

 

  (b) To review and advise Bank whether, in the opinion of the Construction
Inspector, the Plans and Specifications are satisfactory;

 

  (c) To review Draw Requests and change orders;

 

  (d) To make periodic inspections (approximately at the date of each Draw
Request) for the purpose of assuring that construction of the Facility to date
is in accordance with the Plans and Specifications and to approve Company’s then
current Draw Request as being consistent with Company’s obligations under this
Agreement, including inter alia, an opinion as to Company’s continued compliance
with the provisions of Section 6.1 (g) (4) hereof.



--------------------------------------------------------------------------------

The fees of the Construction Inspector shall be paid by Company forthwith upon
billing therefor and expenses incurred by Bank on account thereof shall be
reimbursed to Bank forthwith upon request therefor, but neither Bank nor the
Construction Inspector shall have any liability to Company on account of (i) the
services performed by the Construction Inspector, (ii) any neglect or failure on
the part of the Construction Inspector to properly perform its services, or
(iii) any approval by the Construction Inspector of construction of the
Facility. Neither Bank nor the Construction Inspector assumes any obligation to
Company or any other person concerning the quality of construction of the
Facility or the absence therefrom of defects.

 

Section 5.3. Intentionally Omitted.

 

Section 5.4. Request for Approval of Disbursement. In addition to satisfaction
of any procedures required by the terms of the Note Documents, not later than
ten (10) business days before the date on which Company desires a disbursement
from the Project Fund, Company shall submit to Bank (i) a written request for
approval of the disbursement from the Project Fund (each a “draw request”);
(ii) a certification of Company that, among other things, Company has paid or
actually incurred the costs for which the request is being made; (iii) a revised
Project Budget showing the balance of each category of Project costs; and (iv) a
requisition in form satisfactory to Bank. Draw requests should not be made more
frequently than once per month. Bank will authorize disbursements of amounts as
approved by Bank for the cost of materials stored on site if and only if such
materials are (i) stored on site, (ii) physically secured against loss or
damage, including, but not limited to, theft and/or vandalism, (iii) clearly
identified as property of the Project and Company, and (iv) insured against loss
or damage in an amount equal to the full replacement cost of the stored
materials by an insurance company acceptable to Bank. No disbursements will be
made for materials not stored on site. Bank’s “Use of Proceeds” form shall be
submitted for Bank’s use to approve all draw requests submitted to the Trustee
for disbursements to be made from the Trust Estate (as defined in the Note
Documents). All requests for disbursement with respect to construction costs
shall be accompanied by executed AIA Forms G-702 and G-703. Bank shall not be
required to approve disbursement of funds for any line item in excess of the
amount shown on Bank’s Use of Proceeds form; however, Company may request an
increase in a line item by reducing a budgeted line item. Any such reallocation
shall not cause a deficiency with respect to the “Company’s Equity” category,
and must be substantiated by a cost saving in the line item being reduced. All
authorizations of draw requests shall be made within ten (10) days after receipt
of all information required by Bank to approve the draw requests.

 

Section 5.5. Timing. Company will submit draw requests not more often than once
a month. Each disbursement shall not be more than ninety (90%) of the value of
construction work which has been completed and which is covered by such
disbursement until the Project is fully completed, and the balance will be paid
upon completion based on requirements set forth below. Retainage will be held on
a subcontract by subcontract basis, and released in connection with a particular
subcontract upon the expiration of the time for filing of any mechanic’s lien
with respect to such subcontract provided all work thereunder has been completed
to the satisfaction of Bank and its inspector and a mechanic’s lien waiver has
been received from the subcontractor for all their work done on the property.
There are no retainage requirements for “soft costs” on the Project. “Soft
costs” are defined as expenses which have no mechanic’s lien rights on the



--------------------------------------------------------------------------------

subject security (this does not include the contingency line item under the
Construction Contract). Upon completion of all work and prior to disbursement of
the retainage, Company shall submit evidence of substantial completion of the
Project, consisting of a certificate of the Project Architect and a certificate
of occupancy for the Facility. Notwithstanding the foregoing, Bank, in its sole
discretion, may elect to release the retainage prior to completion of the
Project.

 

Section 5.6. Supporting Documentation. Company shall furnish Bank with an
affidavit of Company identifying all subcontractors and materialmen who have
performed work or furnished materials in connection with the Project, together
with lien waivers from the Contractor and from all subcontractors and
materialmen who have provided notices of furnishing or who have performed work
or furnished materials in connection with the Project, current through the end
of the period covered by Company’s most recent request, and such other evidence
or affidavits required by Bank at the time of each request to ensure that all
bills then due and payable for labor and materials used in constructing the
Facility and all bills due and payable to the Contractor, subcontractors,
materialmen and their respective subcontractors, laborers, and material
suppliers have been paid in full, except those bills to be paid with the
proceeds of such disbursement, and except for retainages. Bank shall be provided
with an update to the Title Policy as of the date of the draw request, showing
no additional liens or encumbrances upon the Premises.

 

Section 5.7. Material Damage. Notwithstanding any provision of this
Reimbursement Agreement to the contrary, if the Premises shall have suffered any
material damage or destruction prior to any disbursement from the Project Fund,
such damaged or destroyed portion shall be restored or replaced in a manner
acceptable to Bank without cost to Bank prior to the approval by Bank of any
further disbursement from the Project Fund.

 

Section 5.8. Other Disbursement Approval Conditions. Bank shall not be obligated
to approve any disbursement from the Project Fund if, at the time of a proposed
disbursement, (i) an Event of Default or an event which, with the passage of
time or service of notice, or both, would be an Event of Default under any of
the Credit Documents has occurred, or (ii) any representation or warranty made
by Company in any of the Credit Documents proves to be untrue in any material
respect, or (iii) Bank determines, at any time, that the Project will not be
approved by the appropriate governmental regulatory authorities.

 

Section 5.9. Permits. Company shall have delivered to Bank building, zoning, and
other required permits covering construction of the Facility together with
evidence satisfactory to Bank that all approvals required with respect to the
Premises from third parties or any governmental or quasi-governmental
authorities have been obtained or, in the case of approvals relating to the
operation of the Facility which cannot be obtained until completion of
construction, evidence satisfactory to Bank that such approvals are obtainable.

 

Section 5.10. Utilities. [Intentionally Omitted]

 

Section 5.11. Conditions for Final Disbursement. Company will, on or prior to
the date of the final disbursement from the Project Fund, deliver or cause to be
delivered to Bank the following:



--------------------------------------------------------------------------------

  (a) An affidavit of Company stating that each person providing any material or
performing any work in connection with the Premises has been (or will be, with
the proceeds of and immediately following receipt by Company of such final
disbursement) paid in full or bonded or insured to the reasonable satisfaction
of Bank;

 

  (b) Notification from the Construction Inspector to the effect that the
improvements to the Premises have been completed in a good and workmanlike
manner in accordance with the applicable Plans and Specifications;

 

  (c) An as-built survey certified to the Bank and the Title Company showing the
location of the completed improvements to the Premises; and

 

  (d) A certificate of occupancy with respect to the completed improvements to
the Premises.

 

Section 5.12. Sufficiency of Project Fund to Complete Construction.
Notwithstanding anything contained in this Reimbursement Agreement to the
contrary, it is expressly understood and agreed that the Project Fund and equity
to be received from Company during construction (collectively, the “Construction
Proceeds”) shall at all times be “in balance.” The Construction Proceeds shall
be deemed to be “in balance” only at such time and from time to time, as Bank
may determine in Bank’s sole discretion based on the certification of Bank’s
Inspector that the then undisbursed portion of the Construction Proceeds equals
or exceeds the amount necessary for the timely and full payment of (i) all work
done and not theretofore paid for or to be done in connection with the
completion of the construction of the Facility in accordance with the Plans and
Specifications, including the installation of all fixtures and equipment
required for operation of the Facility and the Premises, and (ii) all other
costs and expenses incurred and not theretofore paid for, or to be incurred in
connection with the Project and the Premises (to the extent revenues will not,
in Bank’s sole judgment, be sufficient for the timely and full payment of such
costs and expenses). Company agrees that if the Construction Proceeds are deemed
not to be “in balance,” Company shall, within thirty (30) days after written
request by Bank, deposit the deficiency with Bank (the “Deficiency Deposit”),
which Deficiency Deposit shall first be exhausted before any further
disbursement from the Construction Proceeds is made. Bank shall not be obligated
to make any disbursement if the Construction Proceeds are not in balance.

 

Section 5.13. Contractors May Be Paid Directly. Bank reserves the right to
direct that the Trustee pay individual contractors directly upon the occurrence
of any Event of Default under the Credit Documents.

 

COMPLETION GUARANTY

 

Section 5.14. Completion Guaranty. The Company irrevocably and unconditionally
guarantees to the Bank:



--------------------------------------------------------------------------------

(A) that the construction and installation of the Project Facility will be
completed substantially in accordance with the Plans and Specifications as
modified in accordance with the Building Loan Agreement on or before January 1,
2008;

 

(B) the payment and discharge of all Liens connected with or arising from the
completion of the work referred to in (A) above.

 

Further, the Company irrevocably and unconditionally agrees to indemnify the
Bank against, and to save the Bank harmless from, all costs, expenses (including
counsel fees, disbursements and the costs to complete the construction and
installation of the Project Facility), and damages which the Bank may incur or
suffer by reason of the failure of the Company to complete the construction and
installation of the Project Facility on or before January 1, 2008 in accordance
with the Plans and Specifications as modified pursuant to the Building Loan
Agreement and Change Orders (as defined in the Building Loan Agreement) and/or
to perform the obligations set forth in (B) above when the same become due and
payable. The Company further covenants and agrees, if requested by the Bank, to
complete or to cause to be completed the construction and installation of the
Project Facility in the manner and at the times set forth above.

 

SECTION SIX

 

COVENANTS

 

Company covenants and agrees that, except as otherwise waived by Bank in
writing, from the date of this Reimbursement Agreement and until the obligations
of Company to Bank hereunder are satisfied in full, it will comply with the
following provisions:

 

Section 6.1. Accounting; Financial Statements and Other Information. Company
will maintain a standard system of accounting, established and administered in
accordance with GAAP consistently followed throughout the periods involved, and
will set aside on its books for each fiscal year the proper amounts for
depreciation, obsolescence, amortization, bad debts, current and deferred taxes,
and other purposes as shall be required by GAAP. Company will deliver to Bank
all in form and substance satisfactory to the Bank:

 

  (a) As soon as practicable after the end of each fiscal quarter in each fiscal
year, except the last, commencing with the fiscal quarter ended February 29,
2008 and in any event within forty five (45) days thereafter, financial
statements of Company for such quarter, certified as complete and correct by the
principal financial officer of Company, subject to changes resulting from
year-end adjustments;

 

 

(b)

Not later than January 15th and July 15th of each calendar year, a certificate
on behalf of the Company by the chief financial officer (a) to the effect that,
to the best knowledge of the Company, no Default or Event of Default exists or,
if any Default or Event of Default does exist, specifying the nature and extent
thereof and the actions the Company proposes to take with respect thereto,
(b) setting forth the calculation of the Funded Debt Ratio as of 11:59 p.m. ET
on the last day of each of the immediately preceding four Fiscal Quarters and
(c) setting forth the calculations required to establish compliance with the
provisions of Section 6.25 hereof;



--------------------------------------------------------------------------------

  (c) As soon as practicable after the end of each fiscal year, commencing with
the fiscal year ending on or about May 31, 2007 and in any event within one
hundred twenty (120) days thereafter, (i) annual revenue and expense budget for
the current fiscal year including the assumptions underlying the forecasts
forming the basis thereof, and accounts receivable aging report, each prepared
by Company, together with copies of filed federal income tax returns including
all schedules and (ii) annual statement of condition of Company as of the end of
such year, and statements of cash flows and changes in financial position and/or
changes in fund balances as applicable of Company for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and certified as complete and correct by the principal
financial officer of Company, accompanied by a report and an unqualified opinion
of independent certified public accountants of recognized standing, selected by
Company and satisfactory to Bank, which report and opinion shall be audited and
prepared in accordance with generally accepted accounting principles;

 

  (d) Promptly upon receipt thereof, copies of all other written reports
submitted to Company by independent accountants in connection with any annual or
interim audit of the corporate books of Company; and

 

  (e) With reasonable promptness, such other data and information as from time
to time may be reasonably requested by Bank, including Company’s annual tax
return.

 

Section 6.2. Insurance and Maintenance of Properties and Business. Company will
maintain, with financially sound and reputable insurers, insurance to protect
its properties and business against losses or damages of the kind customarily
insured against by corporations of established favorable reputation engaged in
the same or a similar business and similarly situated, including, but not
limited to, (a) adequate fire and extended coverage insurance in amounts and
issued by insurers acceptable to Bank, (b) necessary workers’ compensation
insurance, (c) adequate public liability insurance, and (d) such other insurance
as may be required by law or as may be reasonably required in writing by Bank.
Company will, upon request, furnish to Bank a schedule of all insurance carried
by it, setting forth in detail the amount and type of such insurance. Company
will maintain, in good repair, working order and condition, all properties used
or useful in the business of Company.

 

Section 6.3. Payment of Indebtedness and Taxes. Company will pay (a) all of its
Indebtedness (not required to be subordinated hereunder) and other obligations
in accordance with normal terms or any applicable grace periods and (b) all
taxes, assessments, and other governmental charges levied upon any of its
respective properties or assets or in respect of its respective franchises,
business, income, or profits before the same become delinquent, except that no
such Indebtedness, obligations, taxes, assessments, or other charges need be
paid if contested by Company in good faith and by appropriate proceedings
promptly initiated and diligently conducted and if appropriate provision, if
any, as shall be required by GAAP, shall have been made therefor.



--------------------------------------------------------------------------------

Section 6.4. Litigation; Adverse Changes. Company will promptly notify Bank in
writing of (a) any event which, if existing at the date hereof, would require
qualification of the representations and warranties set forth in Sections 3.10
and 3.13 and (b) any material adverse change in the condition, business, or
prospects, financial or otherwise, of Company.

 

Section 6.5. Inspection. Company will make available for inspection during
regular business hours by duly authorized representatives of Bank, its books,
records, and properties when reasonably requested to do so, and will furnish
Bank such information regarding its respective business affairs and financial
condition within a reasonable time after written request therefor.

 

Section 6.6. Environmental Matters. Company:

 

  (a) Shall comply with all Environmental Laws; and

 

  (b) Shall deliver promptly to Bank (i) copies of any documents received from
the United States Environmental Protection Agency or any state, county or
municipal environmental or health agency, and (ii) copies of any documents
submitted by Company or any of its Subsidiaries to the United States
Environmental Protection Agency or any state, county or municipal environmental
or health agency concerning its operations.

 

Section 6.7. Sale, Purchase of Assets. Company will not, directly or indirectly,
(a) purchase, lease, or otherwise acquire any assets except in the ordinary
course of business or as otherwise permitted in this Reimbursement Agreement or
(b) sell, lease, transfer, or otherwise dispose of any plant or any
manufacturing facility or other tangible assets, except for (i) tangible assets
sold for full and adequate consideration which an executive officer of Company
has determined to be worn out, obsolete, or no longer needed or useful in its
business, (ii) tangible assets sold in the ordinary course of business provided
that Company receives full and adequate consideration in exchange for such
assets sold. Notwithstanding anything to the contrary stated above, in any
instance when Company determines in good faith that any asset shall have become
inadequate, obsolete, worn-out, unsuitable, undesirable or unnecessary or should
otherwise be replaced, Company may remove such items, provided that Company, in
connection therewith:

 

  (a) may remove, without substitution or payment, and without Bank’s prior
written consent, assets not in excess of $10,000.00 annually in the aggregate;
or

 

  (b) may substitute and install other assets having equal or greater value (but
not necessarily the same function) in the operation of Company’s business.

 

Section 6.8. Mortgage, Security Interests, and Liens. Company will not, directly
or indirectly, create, incur, assume, or permit to exist any mortgage, security
interest, lien, charge, encumbrance on, pledge or deposit of, or conditional
sale or other title retention agreement with respect to, any of the Facility or
the Pledged Collateral (herein called “Liens”) other than:



--------------------------------------------------------------------------------

  (a) Liens for taxes, assessments, or governmental charges or levies the
payment of which is not at the time required by law;

 

  (b) Liens imposed by law, such as Liens of landlords, carriers, warehousemen,
mechanics, and materialmen arising in the ordinary course of business for sums
not yet due or being contested by appropriate proceedings promptly initiated and
diligently conducted, provided other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

 

  (c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, and other types
of social security, or to secure the performance of tenders, statutory
obligations, and surety and appeal Notes, or to secure the performance and
return of money Notes and other similar obligations, excluding obligations for
the payment of borrowed money;

 

  (d) Any judgment Lien, unless the judgment it secures shall, within thirty
(30) days after the entry thereof, have been discharged or execution therefor
stayed pending appeal, or shall have been discharged within thirty (30) days
after the expiration of any such stay;

 

  (e) Other Liens (other than mechanic’s liens relating to the Project)
incidental to the conduct of Company’s business or ownership of properties and
assets, which are not incurred nor granted in connection with the borrowing of
money or the obtaining of advances or credits, and which do not in the aggregate
materially detract from the value of its property or assets or materially impair
the use thereof in the ordinary course of business; provided the aggregate
amount of all such Liens by Company shall not exceed $10,000.00;

 

  (f) Liens evidenced by the Security Agreement or the Note Pledge, as well as
any other Liens in favor of Bank or any affiliate of Bank.

 

Section 6.9. Borrowed Money. Company will not, directly or indirectly, create,
incur, or assume Indebtedness, or otherwise become, be, or remain liable with
respect to, any Indebtedness in excess of $100,000.00 in the aggregate during
any fiscal year, provided that the foregoing restrictions shall not apply to:

 

  (a) The Indebtedness evidenced hereunder and any other Indebtedness now or
hereafter payable by Company to Bank or any affiliate of Bank;

 

  (b) Existing Indebtedness which is reflected on Company’s financial statements
referred to in Section 3.9 hereof; or

 

  (c) Indebtedness of Company evidenced by the Notes.

 

Section 6.10. Assumptions; Guaranties. Company will not assume, guarantee,
endorse, or otherwise become directly or contingently liable for (including,
without limitation, liable by way of agreement, contingent or otherwise, to
purchase, to provide funds for payment,



--------------------------------------------------------------------------------

to supply funds to, or otherwise invest in any debtor or otherwise to assure the
creditor against loss) any financial obligation or Indebtedness of any other
Person, except guaranties by endorsement of negotiable instruments for deposit,
collection, or similar transactions in the ordinary course of business.

 

Section 6.11. Mergers; Consolidation. Company will not merge or consolidate with
any Person, dissolve, wind up its affairs, or sell, assign, lease, or otherwise
dispose of (whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person.

 

Section 6.12. INTENTIONALLY OMITTED.

 

Section 6.13. Evidence of Payment of Costs. Company will furnish to Bank copies
of all affidavits, lien waivers, releases or other evidence reasonably requested
by Bank from time to time to establish that all bills for labor and materials
performed or furnished in connection with the Project and all bills of the
Contractor have been paid in full. Company will comply with Section 13 of the
New York Lien Law, as amended, regarding improvements on the Premises and
Company shall indemnify and hold Bank harmless from any and all claims for
unpaid amounts due for work or labor performed, or materials furnished, to the
Premises. Bank shall not be required to make any disbursements after the filing
or service upon Bank of any notice of mechanic’s, materialman’s or laborer’s
lien until such lien is bonded or released.

 

Section 6.14. Changes to Plans and Specifications, Construction Contract.
Company will not make or permit to be made (a) any material change in the Plans
and Specifications; (b) any changes in any line item of the Project budget,
(c) any material change in the terms and conditions of the Construction Contract
or (d) any change in the identity of the Contractor.

 

Section 6.15. Construction and installation of Project Facility.

 

  (a)

Company will cause construction and installation of the Project Facility to be
carried on continuously in phases and to be one hundred percent
(100%) completed, lien free and ready for occupancy not later than the
Completion Date, time being of the essence of this Reimbursement Agreement. The
Project Facility will be constructed and installed substantially in accordance
with the Plans and Specifications, and strictly in accordance with all
applicable legal requirements. The Facility will be constructed entirely on the
Premises and will not encroach upon or overhang any easement, building line or
right of way and, when erected, will not violate applicable use or other
restrictions of record. If, in Bank’s judgment, the Project is not in conformity
with the foregoing requirements, Bank shall notify Company in writing of any
deficiencies and if such deficiencies are not corrected within thirty (30) days
after the giving of such notice, Bank shall have the right to stop the work and
order repair or reconstruction in accordance therewith and to withhold its
consent to all further disbursements until the work is in satisfactory
compliance with the Plans and Specifications and all legal requirements as
required herein. Upon notice from Bank to Company, or Company’s discovery
irrespective of such notice, that the work is not in



--------------------------------------------------------------------------------

 

substantial conformity with the Plans and Specifications and/or in strict
compliance with all legal requirements, Company shall commence correcting the
deviation, as promptly as is practicable, and in any event within ten (10) days
after the notice or discovery and shall prosecute such work diligently to
completion, which, in no event, shall be later than twenty-five (25) days after
such notice of discovery. No other notice shall be required to render such
deviation an Event of Default (as hereinafter defined) hereunder;

 

  (b) Company shall not authorize any material changes in the Plans and
Specifications without the prior written consent of Bank except for change
orders which have the effect of increasing the cost of the Project either by
itself or when aggregated with any prior change orders to which the Bank’s
consent was not required to be obtained pursuant to the provisions hereof by an
amount not in excess of the Change Order Amount; and

 

  (c) All materials incorporated in such construction will be purchased so that
absolute ownership and title vest in Company upon delivery of such materials to
the Facility.

 

Section 6.16. Additional Funds. Company will, at any time or times upon request
of Bank, deposit with Bank such additional funds as are determined by Bank or
Bank’s Inspector to be necessary (in excess of the proceeds of the Notes) to pay
for completion of the Project and all costs and expenses related thereto.

 

Section 6.17. Evidence of Payment of Costs. Company will furnish to Bank copies
of all affidavits, lien waivers, releases or other evidence requested by Bank
from time to time to establish that all bills for labor and materials performed
or furnished in connection with the Project and all bills of the Contractor and
its subcontractors and material suppliers, have been paid in full, except for
retainages. Company shall indemnify and hold Bank harmless from any and all
claims for unpaid amounts due for work or labor performed, or materials
furnished, to the Premises. Bank shall not be required to make any disbursements
after the filing or service upon Bank of any notice of mechanic’s, materialman’s
or laborer’s lien until such lien is bonded or released.

 

Section 6.18. Entry; Correction of Defective Work. Company will allow Bank, and
Bank’s officers, agents or employees, at all reasonable times, (a) the right of
entry and free access to the Premises to inspect all work done, labor performed
and materials furnished in furtherance of the Project and (b) to require to be
replaced or otherwise corrected any materials or work which fails to comply with
the Plans and Specifications.

 

Section 6.19. INTENTIONALLY OMITTED.

 

Section 6.20. Title. Company will keep the title to the Premises free and clear
of all liens, encumbrances, easements, restrictions and claims, except for
(a) the Permitted Encumbrances, (b) any lien, restriction or encumbrance created
in connection with this Reimbursement Agreement or otherwise approved by Bank,
and (c) real estate taxes and installments of special assessments, if any, which
are a lien but not yet due and payable.



--------------------------------------------------------------------------------

Section 6.21. Subsequent Appraisals. Company will immediately upon demand
reimburse Bank for the cost and expense of any appraisal of the Project obtained
by Bank on or after the date hereof if such appraisal is obtained by Bank
pursuant to the requirements of any law, statute, rule, regulation, interpretive
ruling, opinion, or directive of any state or federal governmental agency or
unit governing, regulating, or controlling the activities of Bank, whether now
existing or hereafter enacted.

 

Section 6.22. Purchase of Materials, Equipment, etc. No materials, equipment,
personal property, or fixtures of any kind will be purchased or acquired by
Company for installation or use in or about the Facility under any conditional
sales contract or security agreement or any lease agreement, and all such
materials, equipment, personal property, and fixtures will be fully paid for
before payment therefor becomes past due or in any event within fifty (50) days
after delivery thereof; provided, however, that the foregoing shall not apply to
amounts withheld and unpaid on account of bona fide disputes with the suppliers.

 

Section 6.23. Amendment of Contracts. Company will not without the prior written
consent of Bank modify or amend a material term contained in any contract of
Company relating to the development or financing of the Project, including any
such contracts described herein.

 

Section 6.24. Payment Schedule of Notes. Company shall cause the original
principal amount of the Notes to be repaid not later than the scheduled payments
described in Exhibit B attached hereto and made a part hereof.

 

Section 6.25. Financial Covenants.

 

 

(a)

The Company shall maintain a minimum Fixed Charge Coverage Ratio of 1.25 to 1.00
calculated as of the close of each Fiscal Quarter based upon the most recently
concluded four fiscal quarters of the Company.

 

 

(b)

The Company’s Senior Funded Debt to EBITDA Ratio shall not exceed 1.75 to 1.00
calculated as of each May 31st and November 30th based upon the most recently
concluded four fiscal quarters of the Company.

 

Section 6.26. Distributions. The Company shall not make any distributions or
payments of dividends.

 

Section 6.27. Deposit and Cash Management Accounts. Company shall maintain with
the Bank all of its deposit accounts and cash management accounts.

 

Section 6.28. Payments to Affiliates/other Persons.

 

The Company shall not make any payments of any kind to any other Person,
including any Affiliate of the Company, except for payments in the ordinary
course of business.



--------------------------------------------------------------------------------

SECTION SEVEN

 

EVENTS OF DEFAULT

 

Section 7.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default under this Reimbursement
Agreement:

 

  (a) If Company fails to make or cause to be made any payment to Bank required
to be made pursuant to the terms of the Credit Documents, including, but not
limited to the Swap Documentation;

 

  (b) If any representation or warranty made by Company or any officer thereof
herein, in the Credit Documents or in any other written statement, certificate,
report, or financial statement at any time furnished by or for Company in
connection with any of the Credit Documents, proves to be incorrect in any
material respect when made; or

 

  (c) If Company shall fail to perform or observe any other provision, covenant,
or agreement contained in this Reimbursement Agreement or in any other of the
Credit Documents applicable to Company, and such failure remains unremedied for
thirty (30) calendar days after Bank shall have given written notice thereof to
Company; or

 

  (d) If Company (i) fails to pay any Indebtedness for borrowed money (other
than as arising under this Reimbursement Agreement) owing by Company when due,
whether at maturity, by acceleration, or otherwise including, but not limited
to, any Indebtedness due and owing to the Bank or any Affiliate thereof; or
(ii) fails to perform any term, covenant, or agreement on its part to be
performed under any agreement or instrument (other than this Reimbursement
Agreement) evidencing, securing or relating to such Indebtedness when required
to be performed, or is otherwise in default thereunder, if the effect of such
failure is to accelerate, or to permit the holder(s) of such Indebtedness or the
trustee(s) under any such agreement or instrument to accelerate, the maturity of
such Indebtedness, unless waived by such holder(s) or trustee(s); or

 

  (e) If Company discontinues business except as otherwise permitted under this
Reimbursement Agreement; or

 

  (f) If Company at any time hereafter sponsors or establishes any Plan and
Company (i) fails to notify Bank in writing of such occurrence within the ten
(10) days after such Plan is authorized by Company or (ii) fails to agree within
a reasonable time to such amendments to this Reimbursement Agreement regarding
provisions with respect to ERISA that Bank customarily uses at that time in loan
agreements with other borrowers; or

 

  (g) An Indenture Default shall have occurred under the Indenture; or



--------------------------------------------------------------------------------

       If Company (i) is adjudicated a debtor or insolvent, or ceases, is
unable, or admits in writing its inability, to pay its debts as they mature, or
makes an assignment for the benefit of creditors; (ii) applies for, or consents
to, the appointment of any receiver, trustee, or similar officer for it or for
all or any substantial part of its property, or any such receiver, trustee, or
similar officer is appointed without the application or consent of Company;
(iii) institutes, or consents to the institution of, by petition, application,
or otherwise, any bankruptcy reorganization, arrangement, readjustment of debt,
dissolution, liquidation, or similar proceeding relating to it under the laws of
any jurisdiction; (iv) has any such proceeding described in clause
(iii) instituted against it and such proceeding remains thereafter undismissed
for a period of ninety (90) days; or (v) has any judgment, writ, warrant of
attachment or execution or similar process issued or levied against a
substantial part of its property and such judgment, writ, or similar process is
not released, vacated, or fully bonded within ninety (90) days after its issue
or levy.

 

  (j) Except as otherwise permitted in this Reimbursement Agreement, if at any
time, (i) the sum of the undisbursed portion of the Project Fund is less than
the amount necessary for the timely and full payment of (a) all work done and
not theretofore paid for or to be done in connection with the completion of the
Project in accordance with the Plans and Specifications, including installation
of all fixtures, furniture and equipment contemplated by the Plans and
Specifications, and (b) all other costs incurred and not theretofore paid for,
or to be incurred in connection with the Project, and (ii) Company fails within
fifteen (15) Business Days after written request by Bank, to deposit the
deficiency with Bank.

 

Section 7.2. No Waiver; Remedies. If an Event of Default occurs, Bank may
exercise any and all remedies, legal or equitable, to collect the amounts due
from Company, pursuant to this Reimbursement Agreement, and in its sole
discretion, may notify the Trustee that an Event of Default has occurred and may
instruct the Trustee to accelerate the principal amount of the Notes. Upon
receipt by the Trustee of such instructions from Bank, the Notes shall be paid
pursuant to the Indenture. No failure on the part of Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or equity.

 

SECTION EIGHT

 

TRANSFER, REDUCTION OR TERMINATION OF LETTER OF CREDIT

 

Section 8.1. Transfer of Letter of Credit; Reduction or Termination of Letter of
Credit and Related Matters.

 

  (a) The Letter of Credit may be transferred in accordance with the provisions
set forth therein;



--------------------------------------------------------------------------------

  (b) If Company shall be entitled to a credit against the principal amount of
the Notes prior to maturity (the “Credit”) pursuant to an optional redemption of
a portion of the Notes or to the purchase of Notes in the open market and
cancellation of such Notes in accordance with the provisions of the Indenture,
and such amounts have been paid by or on behalf of Company other than by Bank,
Company shall have the right at any time thereafter to reduce permanently,
without penalty or premium, the Letter of Credit Commitment in the manner set
forth below. The Letter of Credit Commitment will be reduced by an amount equal
to the sum of the following corresponding reductions in the Principal Commitment
and the Interest Commitment: (a) the respective Principal Commitment will be
reduced pro rata by an amount equal to the amount of such Credit; and (b) the
respective Interest Commitment will be reduced pro rata by an amount equal to
ninety eight (98) days’ interest on the amount of such Credit at the Maximum
Rate (using a 365-day divisor). The aforementioned reduction will occur not less
than three (3) Business Days’ after written notice to Bank, accompanied by the
original Letter of Credit and the written certificate of the Trustee and Company
stating that Company is entitled to such Credit and designating the amount of
such Credit and the date upon which such credit shall become effective (which
shall be a Business Day);

 

  (c) If the Letter of Credit Commitment shall be reduced pursuant to paragraph
(b) hereof, and Bank shall have received from the Trustee the outstanding Letter
of Credit then, in substitution for the then outstanding Letter of Credit, a
substitute irrevocable letter of credit, shall be issued dated such date, for an
amount equal to the amount to which the Letter of Credit Commitment shall have
been so reduced (also less the amount of any drawings upon the Letter of Credit
which have not been reinstated under paragraph (d) hereof) but otherwise having
terms identical to the then outstanding Letter of Credit;

 

  (d) The obligation of Bank to honor Interest Drawings, under the Letter of
Credit, up to the aggregate amount of the Interest Commitment (as same may have
been reduced pursuant to subsection (b) of this Section 8.1 or in connection
with a Principal Drawing)will be automatically reinstated pro rata to the
Interest Coverage Requirement on the date of payment of each Interest Drawing;
and

 

  (e) Bank shall reinstate pro rata amounts drawn under the Letter of Credit
pursuant to a Remarketing Drawing as set forth in the Letter of Credit.

 

The Letter of Credit shall terminate automatically on the earliest of (i) the
payment by Bank to the Trustee of the final drawing available to be made under
the Letter of Credit; (ii) receipt by Bank of the Letter of Credit and a
certificate signed by an officer of the Trustee and an authorized representative
of Company stating that no Notes remain outstanding; (iii) receipt by Bank of
the Letter of Credit and a certificate signed by an officer of the Trustee and
an authorized representative of Company stating that “A Substitute Letter of
Credit or a Substitute Credit Facility in substitution for the Letter of Credit
has been accepted by the Trustee and is in effect”; or (iv) the stated
Expiration Date. Notwithstanding the foregoing, the Expiration Date may be
extended at Bank’s option pursuant to Section 2.5 hereof.



--------------------------------------------------------------------------------

SECTION NINE

 

MISCELLANEOUS

 

Section 9.1. Liability of Bank. Between Company and Bank, Company assumes all
risks of the acts or omissions of the Trustee and any transferee of the Letter
of Credit with respect to its use of the Letter of Credit or its proceeds.
Neither Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use which may be made of the Letter of Credit or its proceeds or
for any acts or omissions of the Trustee and any transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, inaccuracy
of any of the statements or representations contained therein or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) good faith
payment by Bank against presentation of documents which do not strictly comply
with the terms of the Letter of Credit, including any failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under the
Letter of Credit. In furtherance and not in limitation of the foregoing, Bank
may accept documents that appear on their face to be in order, and may assume
the genuineness and rightfulness of any signature thereon, without
responsibility for further investigation, regardless of any notice or
information to the contrary unless actually received by Bank; provided, that if
Bank shall receive written notification from both the Trustee and Company that
documents conforming to the terms of the Letter of Credit to be presented to
Bank are not to be honored, Bank agrees that it will not honor such documents
and Company shall indemnify and hold Bank harmless from such failure to honor.

 

Section 9.2. Right to Set-Off. Upon the occurrence of any Event of Default
hereunder Bank is hereby irrevocably authorized at any time and from time to
time without notice to Company, any such notice being expressly waived by
Company, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect or contingent or matured or unmatured, at any time held or owing by
Bank to or for the credit or the account of Company, or any part thereof in such
amounts as Bank may elect, against and on account of the obligations and
liabilities of Company to Bank hereunder and claims of every nature and
description of Bank against Company, whether arising hereunder or otherwise, as
Bank may elect, whether or not Bank has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Bank
agrees to notify in writing Company promptly of any such set-off and the
application made by Bank, provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of Bank
under this subsection are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which Bank may have.

 

Section 9.3. Additional Collateral. As additional security for this
Reimbursement Agreement, Company agrees that in the event that Trustee shall,
after the occurrence of a continuing Event of Default hereunder and acceleration
of the indebtedness evidenced hereby, draw upon the Letter of Credit to pay all
Notes, Bank shall be and become the assignee of all rights and interests of the
Agency and the Trustee, all as provided more fully in the Indenture. Company
does hereby consent to such Assignment, and does agree to execute any and all
such documents, instruments and certificates in connection therewith as Bank
shall deem appropriate.



--------------------------------------------------------------------------------

Section 9.4. Optional Redemption. If Company elects to exercise its option to
direct redemption of the Notes by a prepayment, Company shall give Bank three
(3) days’ prior written notice of such intent. Prior to notifying the Trustee of
its election to redeem the Notes, Company shall deliver moneys (in good and
collected funds) in an amount equal to the amount necessary to effect the
redemption to Bank and Bank shall then inform the Trustee that those moneys are
on deposit and that the Trustee may draw on the Letter of Credit to effect that
redemption of the Notes.

 

Section 9.5. Pledge of Notes. Notes which are not remarketed shall be held by
the Trustee, as agent for Bank, as security for the obligations of Company under
the Note Pledge. Company hereby grants a lien on such Notes while they are so
held by the Trustee.

 

Section 9.6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered, or mailed first-class postage prepaid, or receipt by fax,
independently confirmed by other than the Sender’s machine:

 

  (a)         if to Bank, at:

 

               KeyBank National Association

               Standby Letter of Credit Processing and Service Center

               4910 Tiedeman Road–OH01510435

               Cleveland, Ohio 44114-2338

               Fax Number: (216) 813-3719

 

               and a copy to:

 

               KeyBank National Association

               66 South Pearl Street

               Albany, New York 12207

               Fax Number: (518) 257-8587

               Attention: Corporate Banking Division

 

               and to:

 

               Lemery Greisler LLC

               60 Railroad Place

               Saratoga Springs, New York 12866

               Fax Number: (518) 581-8823

               Attention: James A. Carminucci, Esq.

 

or at such other address as may have been furnished for such purpose to Company
by Bank in writing; or



--------------------------------------------------------------------------------

  (b)         if to Company, at:

 

               Angiodynamics, Inc.

               603 Queensbury Avenue

               Queensbury, New York 12804

               Fax Number: 518-798-3625

               Attention: Eamonn P. Hobbs and Joseph Gerardi

 

               and a copy to:

 

               Bond, Schoeneck & King, PLLC

               111 Washington Avenue

               Albany, New York 12210

               Attention: Sarah Lewis Belcher, Esq.

 

or at such other address as may have been furnished for such purpose to Bank by
Company in writing.

 

Section 9.7. Survival of Representations and Warranties. All agreements,
representations and warranties contained in the Credit Documents shall survive
the execution and delivery of this Reimbursement Agreement, any investigation at
any time made by or on behalf of Bank and the issuance and acceptance of the
Letter of Credit. All statements contained in any certificates or other
instruments delivered by or on behalf of Company pursuant hereto shall
constitute representations and warranties by Company under this Reimbursement
Agreement.

 

Section 9.8. Payments on Holidays. Whenever any payment to be made pursuant to
this Reimbursement Agreement shall be stated to be due on a public holiday in
the State of New York, Saturday or Sunday, such payment may be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.

 

Section 9.9. Computation of Interest. Unless specified to the contrary herein,
all computations of interest hereunder shall be made on the basis of a three
hundred sixty (360) day year consisting of twelve (12) thirty (30) day months.

 

Section 9.10. Entire Agreement. The Credit Documents and the Letter of Credit
embody the entire agreement and understanding between Bank and Company and
supersede all prior agreements and understandings relating to the subject matter
hereof, provided, however, that in the event of any inconsistency between the
Credit Documents and the Commitment Letter, the Credit Documents shall control.

 

Section 9.11. Parties in Interest. All the terms and provisions of this
Reimbursement Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto.



--------------------------------------------------------------------------------

Section 9.12. Participations. Bank reserves the right to sell participations in
its obligations evidenced by the Letter of Credit, provided, however, that
Company shall continue to deal solely with Bank in such event, it being
understood and agreed that Company shall have no responsibility to such
participants.

 

Section 9.13. Expenses. Company agrees, regardless of whether or not the Notes
are eventually issued and sold and regardless of whether or not the transactions
contemplated hereby shall be consummated, to pay all reasonable expenses
incurred by Bank incident to such transactions in the preparation of
documentation relating thereto, including all fees and disbursement of the
counsel (whether special outside counsel or attorneys in its Law Department) to
Bank, for services to Bank. Company further agrees to pay all like expenses
incurred by Bank in connection with any amendments of or waivers or consents
requested by Company under or with respect to the Credit Documents or the
enforcement from time to time by Bank of its rights under and pursuant to the
Credit Documents.

 

Section 9.14. Counterparts. This Reimbursement Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Reimbursement
Agreement by signing any such counterpart.

 

Section 9.15. Governing Law. This Reimbursement Agreement shall be governed
exclusively by and construed in accordance with the applicable laws of the State
of New York.

 

Section 9.16. Waiver of Jury Trial.

 

(a) Company, to the extent permitted by law, waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort, or
otherwise, between Bank and Company arising out of, in connection with, related
to, or incidental to the relationship established between Company and Bank in
connection with this Reimbursement Agreement or any other agreement, instrument
or document executed or delivered in connection therewith or the transactions
related thereto. This waiver shall not in any way affect, waive, limit, amend or
modify Bank’s ability to pursue remedies pursuant to any confession of judgment
or cognovit provision contained in this Reimbursement Agreement, or any other
agreement, instrument or document related thereto;

 

(b) Company waives demand, presentment for payment, notice of dishonor, protest
and notice of protest, and diligence in the collection and bringing suit and
agrees to the application of any bank balance as payment or part payment of this
Reimbursement Agreement, or as an offset thereto, and that Bank may extend the
time for payment, accept partial payment, take security therefor, or exchange or
release any collateral, without discharging or releasing Company; and

 

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the bringing of any suit, action or proceeding
arising out of or relating to this Reimbursement Agreement or any other document
related hereto in any New York state or federal court sitting in New York. each
of the parties hereto hereby waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Company confirms that the foregoing waivers are informed and
freely made.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Reimbursement Agreement to
be executed as of the date first above written.

 

ANGIODYNAMICS, INC.

By:

 

/s/    ROBERT D. MITCHELL

Name:   Robert D. Mitchell Title:   Chief Operating Officer KEYBANK NATIONAL
ASSOCIATION

By:

 

/s/    GINA A. LEWIS

  Gina A. Lumia, Vice President

 

STATE OF NEW YORK )

 

                                           )ss:

 

COUNTY OF ALBANY )

 

On the 5th day of December in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared ROBERT D. MITCHELL, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

Sarah H. Lewis Belcher

Notary Public

 

STATE OF NEW YORK )

 

                                           )ss:

 

COUNTY OF ALBANY )

 

On the 5th day of December in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared GINA A. LUMIA, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

Sarah H. Lewis Belcher

Notary Public